                                                                            Case 2:21-cv-00376-APG-VCF Document 25 Filed 07/01/21 Page 1 of 3



                                                                1 PATRICK W. KANG, ESQ.
                                                                    Nevada Bar No.: 10381
                                                                2 KYLE R. TATUM, ESQ.
                                                                    Nevada Bar No.: 13264
                                                                3 TIFFANY S. YANG, ESQ.
                                                                  Nevada Bar No.: 15353
                                                                4
                                                                  KANG & ASSOCIATES, PLLC
                                                                  6480 West Spring Mountain Road, Suite 1
                                                                5
                                                                  Las Vegas, Nevada 89146
                                                                6 P: 702.333.4223
                                                                  F: 702.507.1468
                                                                7 Attorneys for Plaintiff

                                                                8
                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                        DISTRICT OF NEVADA
                                                                9

                                                               10     SAMUEL DOMINGO, an Individual;                 Case No.: 2:21-cv-00376-APG-VCF

                                                               11                           Plaintiff,
                                                                                                                   STIPULATION
                                                                                                                 ORDER         & PROPOSED
                                                                                                                         GRANTING           ORDER TO
                                                                                                                                   STIPULATION     TO
                                                                      vs.                                        EXTEND  DEADLINE TO FILE: STIPULATION
KANG & ASSOCIATES, PLLC.




                                                               12                                                EXTEND DEADLINE TO FILE
                                                                                                                    FOR DISMISSAL
                                                                                                                 STIPULATION   OF&DISMISSAL
                                                                                                                                   PROPOSED ORDER
                                                                                                                                               AND
                           6480 W SPRING MOUNTAIN RD., STE 1




                                                               13     LOWE’S HOME CENTERS, LLC, a Foreign        PROPOSED ORDER
                                                                      Limited Liability Company; DOES 1
                                  LAS VEGAS, NV 89146




                                                               14     through 25, inclusive; and ROE
                                                                      CORPORATIONS 1 through 25, inclusive;
                                                               15
                                                                                            Defendants.
                                                               16

                                                               17
                                                                      STIPULATION & PROPOSED ORDER TO EXTEND DEADLINE TO FILE: STIPULATION OF
                                                               18                         DISMISSAL AND PROPOSED ORDER

                                                               19           IT IS HEREBY STIPULATED by and between Plaintiff, SAMUEL DOMINGO and Defendant,

                                                               20 LOWE’S HOME CENTERS, LLC, through their respective attorneys of record, hereby submit this

                                                               21 Stipulation and Order to Extend Deadline to File Stipulation for Dismissal & Proposed Order of

                                                               22 the above-captioned matter in its entirety.

                                                               23 …

                                                               24 …

                                                               25 …




                                                                                                                                                       1 DOMINGO
                                                                          Case 2:21-cv-00376-APG-VCF Document 25 Filed 07/01/21 Page 2 of 3



                                                                1          Following the Early Neutral Evaluation, this matter has been resolved between the

                                                                2 parties. However, settlement documents have not been completed yet. Parties were given until

                                                                3 July 1, 2021 to file the Stipulation for Dismissal & Proposed Order. Because Defendant LOWE’S

                                                                4 HOME CENTERS, LLC requires at least 30 days for a settlement check to be issued, neither the

                                                                5 settlement agreement nor the stipulation and order for dismissal has been executed or filed. The

                                                                6 parties stipulate to extend the deadline for four weeks in order to finalize and execute all

                                                                7 settlement documents.

                                                                8          IT IS HEREBY STIPULATED, AGREED AND ORDERED that the parties have agreed that

                                                                9 the deadline to file the Stipulation for Dismissal & Proposed Order be extended from July 1, 2021

                                                               10 to August 2, 2021.

                                                               11

                                                               12 Dated: _1st__ of July, 2021                     Dated: __1st__ of July, 2021
KANG & ASSOCIATES, PLLC.
                           6480 W SPRING MOUNTAIN RD., STE 1




                                                               13
                                                                    Respectfully submitted,                        Respectfully submitted,
                                  LAS VEGAS, NV 89146




                                                               14
                                                                                                                  /s/ Paul Swenson Prior, Esq.
                                                               15
                                                                  PATRICK W. KANG, ESQ.                           PAUL SWENSON PRIOR, ESQ.
                                                                  KYLE R. TATUM, ESQ.                             SNELL & WILMER, LLP.
                                                               16 TIFFANY S. YANG, ESQ.                           Attorneys for Defendant
                                                                  KANG & ASSOCIATES, PLLC                         LOWE’S HOME CENTERS, LLC
                                                               17 Attorneys for Plaintiff
                                                                  SAMUEL DOMINGO
                                                               18

                                                               19    IT IS SO ORDERED.

                                                               20    Dated: July 6, 2021

                                                               21                               _______________________
                                                                                                NANCY J. KOPPE
                                                               22
                                                                                                U.S. MAGISTRATE JUDGE
                                                               23

                                                               24

                                                               25




                                                                                                                                                         2 DOMINGO
